Citation Nr: 1016733	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  04-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, as secondary to the service-connected left femur 
disability.

2.  Entitlement to service connection for a left hip 
disorder, as secondary to the service-connected left femur 
disability.

3.  Entitlement to service connection for a lumbar spine 
disorder, as secondary to the service-connected left femur 
disability.

4.  Entitlement to a compensable disability rating for 
residuals of a fracture of the left femur.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In a March 2002 rating decision issued in April 2002, the RO 
denied service connection for a right hip disability, a left 
hip disability, and a lumbar spine disability, as secondary 
to the service-connected left femur disability, and continued 
a noncompensable disability rating for residuals of a 
fracture of the left femur.  In a September 2002 rating 
decision, the RO denied service connection for a left eye 
disorder and a scar, and again denied connection for a right 
hip disability, a left hip disability and a lumbar spine 
disability, as secondary to the service connected left femur 
disability.  In a February 2004 rating decision, the RO 
granted service connection for a left eye disorder and a 
scar; thus, those issues are no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In an August 2006 decision, the Board remanded the issue of 
entitlement to a compensable disability rating for residuals 
of a fracture of the left femur for the RO to furnish a 
statement of the case (SOC) for this issue, and denied 
service connection for a right hip disability, a left hip 
disability, and a lumbar spine disability, as secondary to 
the service connected left femur disability.  In October 
2006, the RO provided the Veteran with an SOC for the issue 
of entitlement to a compensable disability rating for 
residuals of a fracture of the left femur, and the Veteran 
filed a substantive appeal on that issue.

The Veteran appealed the August 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Order, which granted a March 2008 Joint 
Motion for Partial Remand (Joint Remand), the Court vacated 
that part of the Board's decision that denied service 
connection for a right hip disability, a left hip disability, 
and a lumbar spine disability, as secondary to the service 
connected left femur disability.  As the issue of entitlement 
to a compensable disability rating for residuals of a 
fracture of the left femur had been remanded to the RO for 
further development, the Court did not have jurisdiction over 
this issue.

In May 2008, the Board remanded the issues of service 
connection for a right hip disability, a left hip disability, 
and a lumbar spine disability, as secondary to the service-
connected left femur disability, pursuant to the Joint 
Remand, and an increased rating for residuals of a fracture 
of the left femur.  

In December 2008, the Veteran, through his attorney, filed a 
motion for an extension of time to review the contents of the 
claims file and draft an appropriate response for filing with 
the Board.  In January 2009, the Board issued a decision that 
denied all the issues currently on appeal.  The Veteran 
appealed the January 2009 Board decision to the Court.  In a 
May 2009 Order, which granted a January 2009 Joint Motion for 
Remand (Joint Remand) to remand the appeal to the Board to 
address the Veteran's request for an extension of time, the 
Court granted the motion.  The Board notified the Veteran and 
his representative of a time extension of 60 days in February 
2009.  To this date, the Board has not received a response or 
additional evidence from the Veteran or his representative.  
The time extension has expired and this matter is again ready 
for appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
Veteran's right hip disorder is a result of, or proximately 
due to, his service-connected residuals of a fracture of the 
left femur.

2.  There is no competent medical evidence showing the 
Veteran's left hip disorder is a result of, or proximately 
due to, his service-connected residuals of a fracture of the 
left femur.

3.  There is no competent medical evidence showing the 
Veteran's lumbar spine disorder is a result of, or 
proximately due to, his service-connected residuals of a 
fracture of the left femur.

4.  The Veteran's residuals of a fracture of the left femur 
are not manifested by malunion of the femur with slight knee 
or hip disability.


CONCLUSIONS OF LAW

1.  The Veteran's right hip disorder is not proximately due 
to, or aggravated by, his service-connected left femur 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2009).

2.  The Veteran's left hip disorder is not proximately due 
to, or aggravated by, his service-connected left femur 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2009).

3.  The Veteran's lumbar spine disorder is not proximately 
due to, or aggravated by, his service-connected left femur 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2009).

4.  The criteria for a compensable disability rating for 
residuals of a fracture of the left femur have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5255 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in July 2008, which fully addressed all notice 
requirements for the Veteran's service connection claims on a 
secondary basis. Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by the AOJ after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the AOJ also readjudicated the case by way of an SSOC issued 
in October 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
In any event, the Veteran has never alleged how any timing 
error prevented him from meaningfully participating in the 
adjudication of his claims.  As such, the Veteran has not 
established prejudicial error in the content of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for 
increased rating claims, as is the case here, a July 2008 
VCAA letter was compliant with the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, this letter advised the Veteran of the 
evidentiary and legal criteria necessary to substantiate a 
higher rating for his residuals of a fracture of the left 
femur.  In any event, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating 
is all that is required.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).  Regardless, overall, the Board is 
satisfied that the AOJ provided both generic and specific 
VCAA notice as to the increased rating claim when considering 
all of the VCAA letters provided.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished; therefore,  appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records, examination reports, and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in September 2008.

The March 2008 Joint Remand and the Board's subsequent May 
2008 remand included instructions to obtain the Veteran's 
records from the Social Security Administration (SSA).  In 
July 2008, the AOJ sent a request to the SSA to obtain the 
Veteran's records.  Later that month, SSA responded, 
indicating that the medical records had been destroyed.  The 
record contains a Finding of Unavailability for Complete SSA 
Records Memorandum dated September 23, 2008.  Further, the 
January 2009 Joint Remand instructed for the remand of the 
appeal to the Board to allow an extension of time for the 
Veteran to submit a response to the Board.  The Board 
notified the Veteran of his 60-day time extension in February 
2010, but neither he nor his attorney have responded to the 
notice or submitted additional evidence.  As such, the Board 
finds that both the AOJ and the Board have substantially 
complied with the Board's and Court's remands, and further 
development is not required.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

Significantly, neither the appellant nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




Service Connection on a Secondary Basis

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a Veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

A February 2002 VA examination report reflects the diagnosis 
of degenerative joint disease of both hips and lumbar 
spondylosis.  The examiner noted that the Veteran's left 
femur healed solidly by July 23, 1952, with no shortening, 
and that, without shortening, there was little or no chance 
that his femoral fracture would have had any effect on the 
Veteran's hips or lumbosacral spine.  The examiner also noted 
that the Veteran did not develop symptoms in his lumbosacral 
spine and hips until he was 66 years old.  He opined that the 
present lumbar spondylosis and degenerative joint disease of 
the hips were probably the result of the natural wear and 
tear on these joints due to the aging process.

A September 2008 VA examination report shows that the 
examiner opined that the Veteran's lumbar spine condition, 
including lumbar spondylosis, and degenerative joint disease 
of both hips have not been caused by or resulted from the 
Veteran's service-connected residuals of a left femur 
fracture and that his service-connected residuals of a left 
femur fracture have not aggravated these conditions.  He 
indicated that, based on a review of the medical records, 
medical literature, and his clinical experience, there was 
nothing he had seen during his review or examination that 
changed the rating decisions of March and September 2002.  He 
opined that the degenerative disease of the lumbar spine and 
degenerative joint disease of both hips were most likely age 
and work related and would have nothing to do with the 
fracture of the left femur in 1951, which healed quite 
adequately as evidenced by X-rays many years ago.

Based on the evidence of record, the Board finds that service 
connection for the Veteran's back and bilateral hip 
disabilities, as secondary to his service-connected residuals 
of a left femur fracture, is not warranted.  As noted above, 
when a Veteran contends that a service-connected disability 
has caused a new disorder, there must be competent medical 
evidence that the secondary disorder was caused or 
chronically worsened by the service-connected disability.  
Wallin, supra.  In this case, there is no competent medical 
evidence to support the contention that the Veteran's 
service-connected residuals of a left femur fracture have 
caused or aggravated his back or bilateral hip disabilities.  
38 C.F.R. § 3.310, Allen, supra.  As such, the Board finds 
that service connection cannot be granted for the Veteran's 
back and bilateral hip disabilities.

As noted, the Veteran has contended his service-connected 
left femur disability has caused or aggravated his lumbar 
spine and bilateral hip disorders.  However, the Veteran is 
not competent to render an opinion regarding medical 
diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Increased Rating - Residuals of a Fracture of the Left Femur

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

In every instance where the Rating Schedule does not provide 
a zero percent rating for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. 
§ 4.40. 

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claim, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that, when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's service-connected residuals of a left femur 
fracture are rated under Diagnostic Code 5255, pertaining to 
impairment of the femur.  Under this Diagnostic Code, a 10 
percent disability rating is warranted for malunion of the 
femur with slight knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

At his February 2002 VA examination, the Veteran indicated 
that he had noticed pain in his left buttock, across the 
middle of his left thigh, and in his left groin. Upon 
examination, the Veteran walked with a slow and hesitant 
gait, but was able to stand on his heels and toes without 
difficulty.  There was no tenderness in the left buttock or 
thigh, and he had full painless range of motion of his left 
hip.  There was full range of motion of his left knee with no 
evidence of joint effusion or swelling about the left knee.  
X-rays of his left femur revealed an old healed fracture in 
the middle third of the femoral shaft, which was healed in 
good position and alignment.

The September 2008 VA examination report reflects that the 
Veteran's left femur was unremarkable, with no tenderness 
over the femur or over the scars of the previous femur 
surgery on the lateral left thigh and buttock.  The examiner 
noted that there was no evidence of malunion of the femur.

Based on this evidence, the Board finds that the Veteran's 
left femur disability does not warrant a compensable 
disability rating under Diagnostic Code 5255.  The February 
2002 VA examiner noted that the Veteran's left knee had full 
range of motion and no evidence of joint effusion or 
swelling, and the September 2008 VA examiner noted that there 
was no evidence of malunion of the femur.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.

The Board has considered rating the Veteran's left femur 
disability under other diagnostic codes in order to provide 
him with the most beneficial rating; however, the Veteran's 
left femur disability does not warrant a compensable 
disability rating under any of the diagnostic codes 
pertaining to disabilities of the hip or thigh.

Diagnostic Code 5250 pertains to ankylosis of the hip; 
however, the September 2008 examiner noted that there was no 
joint ankylosis.  Diagnostic Code 5251 relates to limitation 
of extension of the thigh, and provides that limitation to 5 
degrees would warrant a disability rating of 10 percent.  
However, at his February 2002 VA examination, the Veteran had 
full range of motion of his left thigh, which was painless, 
and at his September 2008 VA examination, he had left hip 
extension of 20 degrees, with pain beginning at 15 degrees.

Diagnostic Code 5252 pertains to limitation of flexion of the 
thigh, and provides that flexion limited to 45 degrees 
warrants a 10 percent disability rating.  The Veteran had 
full range of motion of his hip in February 2002, and flexion 
of 80 degrees, with pain at 75 degrees, at this September 
2008 VA examination. 

Diagnostic Code 5253 contemplates impairment of the thigh, 
and provides that a 10 percent disability rating is warranted 
when the Veteran cannot cross his legs or toe out more than 
15 degrees.  In the September 2008 examination report, the 
examiner noted that he could perform both of these movements.  
Finally, Diagnostic Code 5254 pertains to flail joint of the 
hip; however, there is no evidence of records that shows the 
Veteran has a flail joint of the left hip.  38 C.F.R. § 
4.71a, Diagnostic Codes 5250-5254.

Further, the VA examiners found no range of motion loss due 
to pain, weakness, fatigue, incoordination, or lack of 
endurance following repetitive use.  Therefore, the Board 
finds that the Veteran's pain is encompassed by the currently 
assigned noncompensable disability rating.  As such, 
entitlement to a compensable evaluation based on functional 
loss due to pain or flare-ups under 38 C.F.R. § 4.40, 4.45, 
4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995) would not 
be appropriate.

As previously pointed out, in cases of disability ratings, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart, supra.  During the period of this 
appeal, the Veteran's symptoms for his residuals of a 
fracture of the left femur remained constant throughout the 
course of the period on appeal, and as such, staged ratings 
are not warranted.

The Board notes that the disability picture is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, there is 
no competent evidence that the Veteran's residuals of a left 
femur fracture are currently resulting in frequent 
hospitalizations or marked interference in his employment.  
The Board is, therefore, not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for a compensable disability rating for residuals of a 
left femur fracture, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claim.  See 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a right hip disorder, as secondary to 
the service-connected left femur disability, is denied.

Service connection for a left hip disorder, as secondary to 
the service-connected left femur disability, is denied.

Service connection for a lumbar spine disorder, as secondary 
to the service-connected left femur disability, is denied.

A compensable disability rating for residuals of a fracture 
of the left femur is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


